Citation Nr: 0423140	
Decision Date: 08/23/04    Archive Date: 09/01/04

DOCKET NO.  97-27 154A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating from an original grant 
of service connection for post traumatic stress disorder 
(PTSD), rated as 10 disabling from July 29, 1992 through 
February 17, 1997. 

2.  Entitlement to an increased rating from an original grant 
of service connection for  PTSD, rated as 50 percent 
disabling from February 18, 1997. 

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.  









WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to June 
1972.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.    

The case was previously before the Board in January 1999, at 
which time it was Remanded for additional development.  This 
case was again before the Board in March 2003.  At that time 
the Board denied the veteran's claims, and the appellant 
appealed to United States Court of Appeals for Veterans 
Claims (hereinafter, "Court").  The Veterans Claims 
Assistance Act of 2000, infra, had been enacted during the 
pendency of the appeal.  The Board's decision was vacated and 
remanded for reconsideration of the veteran's claims taking 
the new law into more detailed account and for other 
development.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

There were changes in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA) now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002).  Among other things, this law redefines the 
obligations of VA with respect to the duty to assist and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (CAVC) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 
174 (2000) (per curiam order).  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003). 

Although the RO considered the new law, the Joint Motion for 
Remand noted inadequate compliance with Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Quartuccio case 
interpreted VA 's obligations under the VCAA, noting that a 
claimant was defined under the Act as "any individual 
applying for, or submitting a claim for, any benefit under 
the laws administered by the Secretary." 38 U.S.C.A. § 5100.  
Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to VA that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a).  
As part of the notice, VA must notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be obtained by VA.

The Joint Motion for Remand also advanced that the 
development pursuant to the Board's January 1999 remand had 
not fully followed complied with the Board's instructions.  
In particular, a field survey conducted in April 1999 "did 
not indicate whether any contact with former employers or co-
workers or any person who knew the Appellant had been 
attempted."  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should ensure compliance with 
the duty to assist, documentation and 
notification requirements set forth in 
the Veterans Claims Assistance Act of 
2000, specifically including all 
provisions under 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (38 C.F.R. 
§ 3.159(c)).  In particular, the RO 
should ensure compliance with VA 's 
obligations under the VCAA as interpreted 
by Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

2.  Another field investigation should be 
undertaken with particular reference to 
the veteran's social and industrial 
adjustment over the past several years in 
the community where he resides.  Contact 
should be made with disinterested 
persons, neighbors, prior employers, 
former co-workers, tradespeople and 
others who may have knowledge of the 
veteran's social and industrial 
adjustment.  The record indicates that 
the veteran last worked for the City of 
Jacksonville, Victim Services as a crisis 
counselor.  Any former employers 
contacted should be asked to provide 
information as to absences from work and 
the reasons therefor (if known). 
Information should be obtained as to 
whether or not persons contacted have 
observed the appellant to manifest signs 
or symptoms of illness (particularly of 
PTSD), disease, defect, abnormality or 
misconduct (such as alcoholism or drug 
abuse).  In connection with these 
observations, a detailed account of the 
facts observed and the dates of 
observation should be recorded.

3.  Thereafter, the RO should 
readjudicate the issues on appeal.  In 
particular, the RO should review the 
requested social and industrial survey 
report and required opinions to ensure 
that it is responsive to and in complete 
compliance with the directives of this 
remand and not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998). 

If the determination remains unfavorable 
to the veteran, he should be provided 
with a supplemental statement of the case 
and be afforded an opportunity to respond 
before the case is returned to the Board 
for further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




